            Case 2:21-mj-03722-DUTY Document 4 Filed 08/11/21 Page 1 of 1 Page ID #:17
Submit this form bye-mail to:

CrimIntakeCourtDocs-LA@cacd.uscourts.gov For Los Angeles criminal duty.                                ~~                  r~,s
CrimIntakeCourtDocs-SA@cacd.uscourts.gov For Santa Ana criminal duty.                                            ~ _:,;    ~
                                                                                                        j        —+;~~     7a
CrimIntakeCourtDocs-RS@cacd.uscourts.gov For Riverside criminal duty.                                  '~     ~"'~.~ ~-~   C

                                              UNITED STATES DISTRICT COURT                                  ~ z~`~ —              r
                                                                                                              c~:~-               ~
                                            CENTRAL DISTRICT OF CALIFORNIA                                    ~~~;.~.; ~          ~
                                                                                                            1 ~,n_. ~v
                                                                          CASE NUIv1BER:                    ~    ~f
UNITED STATES OF AMERICA
                                                          PLAINTIFF        Z;Z, ~ — r"1, — (~ 3,~Z
                    V.

 N1 a~-~w,, WICftlCcn(                                                            REPORT COMMENCING CRIMINAL
                                                                                                    ACTION
USMS#                                                   DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• The defendant was arrested in this district on                                 at          ❑ AM ❑ PM
     or
     The defendant was arrested in the         vv    ~ ~ District of C~ ~ ~ ~ ~ on              ~ ~ Z~ at 5p „~, ❑ AM ~ PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:            ~ Yes         ~ No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):                   ~ Yes          ❑ No

4. Charges under which defendant has been booked:



5. Offense charged is a:          ~ Felony          ❑Minor Offense               ❑ Petty Offense            ❑Other Misdemeanor

6. Interpreter Required:          ~'No       ❑Yes          Language:

7• Year of Birth: l~ Q/

8. Defendant has retained counsel:               ~ No
    ❑ Yes         Name:                                                           Phone Number:

9• Name of Pretrial Services Officer notified:

10. Remarks (if any):

11. Name: `,vSLr~
                ~~~ ~„~`r                                          (please print)

12. Office Phone Number:           3~ O G~ U(~ (~ ~ ~~                                  13• Agency:         ~Q ~L..

14. Signature:                                                                          15• Date:     ~/(~ ~Z {
                                                                                                      '~`i
CR-64 (09/20)                                    REPORT COMMENCING CRIMINAL ACTION
